       Case 2:16-cv-00287-cr Document 217-9 Filed 06/02/20 Page 1 of 3
                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,           Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 9 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
         Case 2:16-cv-00287-cr Document 217-9 Filed 06/02/20 Page 2 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                    GENERAL ORDER 20-21
                                        MAY 27, 2020

                      IN RE: CORONAVIRUS PUBLIC EMERGENCY


 SECOND SUPPLEMENTAL ORDER CONCERNING JURY TRIALS AND RELATED
                        PROCEEDINGS


SAYLOR, C.J.

       This Order supplements and modifies General Order 20-2, issued March 12, 2020, and

General Order 20-13, issued March 30, 2020.

       In light of the public emergency arising out of the coronavirus epidemic, and in order to

protect public health, the United States District Court for the District of Massachusetts hereby

issues the following order:

   1. Effective immediately, all jury trials in the District of Massachusetts scheduled to begin

       on or before September 8, 2020, are continued pending further order of the Court. The

       Court may issue other orders concerning future continuances as necessary and

       appropriate.

   2. All trial-specific deadlines in criminal cases scheduled to begin on or before September 8,

       2020, are continued pending further order of the Court. Individual judges may continue

       trial-specific deadlines in civil cases in the exercise of their discretion.

   3. Individual judges presiding over criminal proceedings may take such actions consistent

       with this order as may be lawful and appropriate to ensure the fairness of the proceedings

       and preserve the rights of the parties.

   4. The Court is cognizant of the right of criminal defendants to a speedy and public trial
        Case 2:16-cv-00287-cr Document 217-9 Filed 06/02/20 Page 3 of 3




      under the Sixth Amendment, and the particular application of that right in cases involving

      defendants who are detained pending trial. Any motion by a criminal defendant seeking

      an exception to this order in order to exercise that right should be directed to the District

      Judge assigned to the matter in the first instance; provided, however, that no such

      exception may be ordered without the approval of the Chief Judge after consultation with

      the Court.

   5. The time period of any continuance entered as a result of this order shall be excluded

      under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court finds that the ends of

      justice served by taking that action outweigh the interests of the parties and the public in

      a speedy trial. Absent further order of the Court or any individual judge, the period of

      exclusion shall be from May 29, 2020, to September 8, 2020. The Court may extend the

      period of exclusion as circumstances may warrant.

So Ordered.


                                                         /s/ F. Dennis Saylor IV
                                                         F. Dennis Saylor IV
Dated: May 27, 2020                                      Chief Judge, United States District Court




                                                2
